DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 08/19/21 have been fully considered and are persuasive. Applicant’s amendments have overcome every objections to the claims and the 35 USC 102 rejections previously set forth in the office action mailed 06/28/21. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic call with Applicant’s representative, Mr. James R. Yee, on 09/23/21 and 9/24/21.
The application has been amended as follows:
IN THE CLAIMS:
Claim 2:
Line 4, “along an inner wall segment” is amended to -- along [[an]]a blood vessel inner wall segment--;
Line 15, “said non-activated, collapsed configuration” is amended to – said reversibly expandable non- activated, collapsed configuration--;
Line 16, “said collapsed hole sealing assembly” is amended to -- said in said collapsed configuration
Line 20,  “the inside distal end of said sheath” is amended to --[[the]]an inside distal end of said sheath--; 
Line 21, “the inside distal portion of said manual hole sealing controller assembly” is amended to -- [[the]] an inside distal portion of said manual hole sealing controller assembly --.
Claim 3:
Line 2, “said non-activated, collapsed and activated, self-expanded configurations” is amended to --in said reversibly expandable non-activated, collapsed configuration and reversibly collapsible activated, self-expanded configuration[[s]]--;
lin. 6, “said activated, self-expanded configuration” is amended to --said reversibly collapsible activated, self-expanded configuration--.
Claim 4, lin. 4, “the diameter of said needle” is amended to --[[the]]a diameter of said needle--.
Claim 5:
Lin. 1, “the apparatus of claim 2” is changed to --the apparatus of claim [[2]]4--;
Lin. 2, “in said activated, self-expanded configuration” is amended to --in said reversibly collapsible activated, self-expanded configuration--;
Lin. 3, “the opened proximal end of said sheath” is amended to --the opened proximal end of said main portion --.
Claim 6:
Lin. 4, “within and along which said manual control knob is so manually operable and linearly translate along the linear slot, narrow groove, or channel” is amended to --within, along the linear slot, narrow groove, or channel--.
Claim 7:
Lin. 3, “the proximal end portion of said hole sealing device” is changed to –[[the]]a proximal end portion of said hole sealing device;
lin. 4, “said hole sealing device proximal end portion” is changed to --said proximal end portion of said hole sealing device 
lin. 4, “the proximal end portion of said manual hole sealing device” is changed to --[[the]]a proximal end portion of said manual hole sealing device--;
lin. 5-6, “said hole sealing device proximal end portion” is changed to --said proximal end portion of said hole sealing device 
lin. 6-7, “said manual hole sealing controller assembly proximal end portion” is changed to --a proximal end portion of said manual hole sealing controller assembly 
lin. 7, “said securing and anchoring are no longer necessary” is changed to --said reversible securing and anchoring of the proximal end portion of said hole sealing device are no longer necessary --.
Claim 8:
lin. 3, “the inside of said manual hole sealing controller assembly” is changed to --[[the]]an inside of said manual hole sealing controller assembly--.
Claim 9:
lin. 4-5, “said manual hole sealing controller assembly proximal end portion” is changed to --said proximal end portion of said manual hole sealing controller assembly 
lin. 5-6, “said manual hole sealing controller assembly proximal end portion” is changed to --said proximal end portion of said manual hole sealing controller assembly 
lin. 6-7, “said securing and anchoring are no longer necessary” should be changed to --said reversible securing and anchoring of the proximal end portion of said hole sealing device are no longer necessary --.
Claim 10:
lin. 2, “,prior to distally removing said sheath from said hole sealing assembly,” is changed to --
Claim 11:
lin. 2-3, “during and after removal of said sheath from said hole sealing assembly,” is changed to --
lin. 5, “the neck or apex” is amended to –[[the]]a tubular distal end portion neck or apex--;
lin. 5-6, “the opened proximal end of said sheath” is amended to –[[the]]an opened proximal end of said sheath--.
Claim 12:
lin. 1, “said flexible wire distal end portion” is amended to -- said distal end portion of the flexible control wire 
Claim 13:
lin. 2, “said flexible control wire distal end portion” is amended to --said distal end portion of said flexible control wire 
Claim 15:
lin. 2, “said activated, self-expanded configuration” is amended to --said reversibly collapsible
lin. 4, “said neck or apex distal end of said hole sealing assembly” is amended to --said tubular distal end portion neck or apex 
Claim 19:
lin. 4, “along an inner wall segment” is amended to --along [[an]]a blood vessel inner wall segment--;
lin. 13, “said outer assembly” is amended to --said tubular outer assembly--;
lin. 15, “said inner assembly” is amended to -- said tubular inner assembly --;
lin. 16, “said inner assembly” is amended to -- said tubular inner assembly --;
lin. 16, “said outer assembly” is amended to --said tubular outer assembly--;
lin. 17, “said outer assembly” is amended to --said tubular outer assembly--;
lin. 18, “said outer assembly” is amended to --said tubular outer assembly--;
lin. 23, “said inner assembly” is amended to -- said tubular inner assembly --;
lin. 28, “said inner assembly” is amended to -- said tubular inner assembly --;
lin. 29-30, “said outer and inner assemblies” is amended to --said tubular outer and inner assemblies--;
lin. 30, “said inner assembly” should be amended to -- said tubular
lin. 31, “the central tubular cavity of the inner assembly” is changed to –the inner assembly central tubular cavity 
lin. 31, “said inner assembly” is amended to --said tubular inner assembly--.
Claim 20:
lin. 2, “the central tubular cavity of the outer assembly” is changed to --the outer assembly central tubular cavity 
lin. 2-3, “the proximal end portion of said outer assembly” is changed to –[[the]]a proximal end portion of said tubular outer assembly--.
Claim 21:
lin. 2, “the proximal end portion of said outer assembly” is changed to –[[the]]a proximal end portion of said tubular outer assembly--;
Claim 22:
lin. 1, “the distal end portion of said spring” is changed to – [[the]]a distal end portion of said spring –; 
lin. 2-3, “the distal end of said inner assembly central tubular cavity” is changed to – [[the]]a distal end of said inner assembly central tubular cavity--.
Claim 23:
lin. 2, “said inner assembly” is changed to --said tubular inner assembly--;
lin. 4, “said outer and inner assemblies” is changed to –said tubular outer and inner assemblies--. 
Claim 26:
lin. 3, “said hole generating member tubular cone circular base” is changed to --said 
Claim 27:
lin. 2, “said tubular cone circular base” is changed to --said 
Claim 29:
lin. 4, “along an inner wall segment” is amended to –along [[an]]a blood vessel inner wall segment--;
lin. 12,  “said outer assembly” is amended to –said tubular outer assembly--;
lin. 13, “said outer assembly” is amended to –said tubular outer assembly--;
lin. 19, “said outer assembly” is amended to –said tubular outer assembly--;
lin. 22, “said outer assembly” is amended to –said tubular outer assembly--;
lin. 14 “said outer and inner assemblies” is amended to -- said tubular outer and inner assemblies--;
lin. 21 “said outer and inner assemblies” is amended to -- said tubular outer and inner assemblies--;
lin. 16, “said inner assembly” is amended to -- said tubular inner assembly--;
lin. 24, “said inner assembly circular groove distal end” is amended to –said 
Claim 30:
lin. 1, “said inner assembly” is amended to -- said tubular inner assembly --;
lin. 3, “the middle to proximal longitudinal lengths” is amended to –[[the]]a middle longitudinal length to a
Claim 31:
lin. 2-3, “extends from the distal end” is changed to --extends from [[the]]a distal end--; 
lin. 3 “the proximal end of said hole forming actuator” is changed to --[[the]]a proximal end of said hole forming actuator--.
Claim 32:
lin. 1, “said dual assembly longitudinal top slot” is changed to --said single coaxial dual assembly longitudinal top slot, narrow groove, or channel--;
lin. 3, “the top of said hole forming actuator inner assembly”, is changed to –[[the]]a top of said hole forming actuator tubular inner assembly--;
 lin. 4, “the top of said hole forming actuator outer assembly”, is changed to --[[the]]a top of said tubular outer assembly--.
Claim 69:
lin. 2, ““along an inner wall segment” is amended to --along [[an]]a blood vessel inner wall segment--;
lin. 16, “in said non-activated, collapsed configuration” is amended to –in said reversibly expandable non-activated, collapsed configuration--;
line 17, “with said collapsed hole sealing assembly” is amended to –with said  in the collapsed configuration--;
lin. 21, “the inside distal end of said sheath” should be amended to –[[the]]an insider distal end of said sheath--; 
lin. 22, “the inside distal portion of said manual hole sealing controller assembly” should be amended to –[[the]an inside distal portion of said manual hole sealing controller assembly;
Claim 84:
lin. 3, “a surgical vascular anastomotic procedure” should be amended to --[[a]]the surgical vascular anastomotic procedure--;


Reason for Allowance
Claims 2-15, 19-32, 69 and 83-86 allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. claims 2-15, 69, and 83-86, the closest prior art is considered to be Nobles, et al., US6171319B1, which fails to disclose, teach, or suggest the apparatus for use in surgical vascular anastomotic procedure as claimed including the combination of a blood vessel inner wall (BVIW) sealing and hole forming device (150/178) wherein the BVIW sealing and hole forming device (150/178) comprises a hole sealing device (150) which further comprises a reversibly expandable hole sealing assembly (151), a flexible tube (160), a flexible control wire (111); a hole forming actuator (180); and the hole sealing device further comprises a sheath that holds the reversibly expandable hole sealing assembly and a manual hole sealing controller assembly.
Re. claim 19-28, the prior art Nobles fails to disclose, teach, or suggest the apparatus for use in surgical vascular anastomotic procedure as claimed including the combination of a blood vessel inner wall (BVIW) sealing and hole forming device (150/178) wherein the BVIW sealing and hole forming device (150/178) comprises an anastomotic hole generating device (178) which further comprises a tubular outer assembly (170), a tubular inner assembly (168) which includes a spring (162) which is housed inside a longitudinal slot of the central tubular cavity of the tubular inner assembly 168 and the inner assembly further includes a pin that holes the proximal end of the spring.
Re. claims 29-32, the prior art Nobles fails to disclose teach, or suggest the apparatus for use in surgical vascular anastomotic procedure as claimed including the combination of (BVIW) sealing and hole forming device (150/178), a hole forming actuator and wherein the hole forming actuator comprises a tubular outer assembly, a tubular inner assembly and wherein the inner tubular assembly is longer than the outer assembly, and the outer assembly has a proximal end portion configured with a pair of oppositely positioned manually controllable guiding members that facilitate said linearly translatable and slidable relative motion of said outer and inner assemblies; and said outer assembly has a distal end portion configured with a pair of oppositely positioned manually controllable connector members that facilitate said reversible connectability of said inner assembly circular groove distal end to said blood vessel inner wall sealing and hole forming device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior arts made of record and not relied upon are considered pertinent to Applicant’s disclosure:
-	Lenker et al., US20160100860, Fig. 1-2, discloses a punching device having a punching assembly 120 for forming a hole and a sealing tube 124. However Lenker does not disclose a hole sealing assembly having a reversibly expandable non-activated, collapsed configuration and reversibly collapsed activated, self-expanded configuration, a sheath, a manual hole sealing controller assembly, a flexible control wire having a distal end fixedly connected to the inside distal end of the sheath, a flexible tube encloses, holds, and guides motion of the flexible control wire as claimed.
-	Paul, JR. et al., US20110288581, Figs. 1, discloses a sealing device. However Paul, Jr. does not disclose a hole forming device, a hole forming actuator, a hole sealing assembly having a reversibly expandable non-activated, collapsed configuration and reversibly 
-	Khosravi et al., US20040249342, Fig. 1, discloses an apparatus for sealing a puncture. However Khosravi does not disclose a hole forming device, a hole forming actuator, hole sealing assembly, a sheath, a manual hole sealing controller assembly, a flexible control wire having a distal end fixedly connected to the inside distal end of the sheath, a flexible tube encloses, holds, and guides motion of the flexible control wire as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/U.N.V./
Examiner
Art Unit 3771


/KATHLEEN S HOLWERDA/            Primary Examiner, Art Unit 3771